By the Court. Vanderpoel, J.
From the plea demurred to, it appears, that the plaintiff below was a resident of the eighth ward, being one of the wards for which the justice was appointed, and it appears too, that one of the defendants resided in Queen’s County, and the other in the twelfth ward of the city.
The plaintiff below residing in the district of the justice, the latter had jurisdiction. (2 R. L. 379, § 103.) One of the defendants residing in the city, it was competent for the plaintiff to proceed by long summons. (Harriott v. Van Cott, 5 Hill, 285 ; Burghart v. Rice, 2 Denio, 95.)
The judgment must be affirmed.